 


110 HRES 194 EH: Apologizing for the enslavement and racial segregation of African-Americans.
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 194 
In the House of Representatives, U. S.,

July 29, 2008
 
RESOLUTION 
Apologizing for the enslavement and racial segregation of African-Americans. 
 
 
Whereas millions of Africans and their descendants were enslaved in the United States and the 13 American colonies from 1619 through 1865;  
Whereas slavery in America resembled no other form of involuntary servitude known in history, as Africans were captured and sold at auction like inanimate objects or animals;  
Whereas Africans forced into slavery were brutalized, humiliated, dehumanized, and subjected to the indignity of being stripped of their names and heritage;  
Whereas enslaved families were torn apart after having been sold separately from one another;  
Whereas the system of slavery and the visceral racism against persons of African descent upon which it depended became entrenched in the Nation’s social fabric;  
Whereas slavery was not officially abolished until the passage of the 13th Amendment to the United States Constitution in 1865 after the end of the Civil War;  
Whereas after emancipation from 246 years of slavery, African-Americans soon saw the fleeting political, social, and economic gains they made during Reconstruction eviscerated by virulent racism, lynchings, disenfranchisement, Black Codes, and racial segregation laws that imposed a rigid system of officially sanctioned racial segregation in virtually all areas of life;  
Whereas the system of de jure racial segregation known as Jim Crow, which arose in certain parts of the Nation following the Civil War to create separate and unequal societies for whites and African-Americans, was a direct result of the racism against persons of African descent engendered by slavery; 
Whereas a century after the official end of slavery in America, Federal action was required during the 1960s to eliminate the dejure and defacto system of Jim Crow throughout parts of the Nation, though its vestiges still linger to this day; 
Whereas African-Americans continue to suffer from the complex interplay between slavery and Jim Crow—long after both systems were formally abolished—through enormous damage and loss, both tangible and intangible, including the loss of human dignity, the frustration of careers and professional lives, and the long-term loss of income and opportunity;  
Whereas the story of the enslavement and de jure segregation of African-Americans and the dehumanizing atrocities committed against them should not be purged from or minimized in the telling of American history;  
Whereas on July 8, 2003, during a trip to Goree Island, Senegal, a former slave port, President George W. Bush acknowledged slavery’s continuing legacy in American life and the need to confront that legacy when he stated that slavery was . . . one of the greatest crimes of history . . . The racial bigotry fed by slavery did not end with slavery or with segregation. And many of the issues that still trouble America have roots in the bitter experience of other times. But however long the journey, our destiny is set: liberty and justice for all.;  
Whereas President Bill Clinton also acknowledged the deep-seated problems caused by the continuing legacy of racism against African-Americans that began with slavery when he initiated a national dialogue about race;  
Whereas a genuine apology is an important and necessary first step in the process of racial reconciliation;  
Whereas an apology for centuries of brutal dehumanization and injustices cannot erase the past, but confession of the wrongs committed can speed racial healing and reconciliation and help Americans confront the ghosts of their past;  
Whereas the legislature of the Commonwealth of Virginia has recently taken the lead in adopting a resolution officially expressing appropriate remorse for slavery and other State legislatures have adopted or are considering similar resolutions; and  
Whereas it is important for this country, which legally recognized slavery through its Constitution and its laws, to make a formal apology for slavery and for its successor, Jim Crow, so that it can move forward and seek reconciliation, justice, and harmony for all of its citizens: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges that slavery is incompatible with the basic founding principles recognized in the Declaration of Independence that all men are created equal; 
(2)acknowledges the fundamental injustice, cruelty, brutality, and inhumanity of slavery and Jim Crow; 
(3)apologizes to African Americans on behalf of the people of the United States, for the wrongs committed against them and their ancestors who suffered under slavery and Jim Crow; and 
(4)expresses its commitment to rectify the lingering consequences of the misdeeds committed against African Americans under slavery and Jim Crow and to stop the occurrence of human rights violations in the future. 
 
Lorraine C. Miller,Clerk.
